DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23 and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle et al. (U.S. 2004/0116992 A1, of record) in view of Aust et al. (US Patent No. 5,618,294) and Mortazavi (US Patent No. 5,113,862).
		Regarding claims 21, Wardle et al. teach a catheter shaft coupler (e.g. fig. 3-6, rigid segments 140 and 142 would be fully capable of coupling a catheter sized to the circumference; alternatively refer to fig. 15-17, where the device is within a shaft of catheter 220), comprising: 
		a sensor (i.e. oxygen saturation sensor) connected with a distal end of the second rigid segment, wherein the sensor comprises an emitter and a receiver, the emitter configured to emit a signal between the distal portion and the proximal portion of the catheter shaft (e.g. para 13, “oxygen saturation sensors…anchor to a wall of an internal organ”, wherein an oxygen saturation sensor inherently requires an emitter and a receiver for performing the sensing).
		a first rigid segment (e.g. fig. 10-12, item 142; or fig. 3-6, item 142; alternatively refer to below citations for ‘a second rigid segment’);  
		a second rigid segment (e.g. fig. 10-12, items 140; or fig. 3-6, item 140; alternatively refer to above citations for the above ‘a first rigid segment’);  

		Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
Wardle et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms are connected to the first rigid segment and the second rigid segment by compliant joints, wherein the compliant joints include a plurality of indentations defined along each one of the plurality of link arms, wherein the plurality of indentations are defined in proximal and distal facing surfaces of the plurality of linke arms, and wherein the plurality of link arms are configured to flex at the indentations.
Further, Wardle et al. do not specifically disclose that the sensor is an optical sensor, wherein the emitter is configured to emit an optical signal.  
Aust et al. disclose a surgical instrument wherein the outer surface (684) of a sheath (680) is circumferentially relieved or indented or grooved at predetermined locations to control the bending characteristics of the moveable stem section (420b) of 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have each of the plurality of link arms of Wardle et al. be connected to the first rigid segment and the second rigid segment by compliant joints, wherein the compliant joints include a plurality of indentations defined along each one of the plurality of link arms, and wherein the plurality of link arms are configured to flex at the indentations, as taught by Aust et al., in order to control the bending characteristics of the link arms and enables bending movement at more than one location along the length of the bendable portion (Abstract; column 15, lines 6-16).  
With regards to the limitation “wherein the plurality of indentations are defined in proximal and distal facing surfaces of the plurality of link arms”, Examiner notes that, as taught by Aust et al., the plurality of indentations run along the entire length of the element being bent/flexed (i.e. see Figure 22, wherein the indentations (690-712) cover the entire length of 420b).  Therefore, modifying the link arms of Wardle et al. to include a plurality of indentations that run along the entire length of the link arms (i.e. element desired to bend/flex) would result in the plurality of indentations being included in proximal and distal facing surfaces of the plurality of link arms, and thus being “defined in proximal and distal facing surfaces of the plurality of link arms”.  This is shown in the 








Annotated Figure 10 of Wardle et al.:

    PNG
    media_image1.png
    625
    791
    media_image1.png
    Greyscale


However, the above combined references do not specifically disclose that the sensor (i.e. oxygen saturation sensor) is an optical sensor, wherein the emitter is configured to emit an optical signal.  

At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the oxygen saturation sensor of the above combined references with an oxygen saturation sensor comprising an optical sensor, wherein the emitter is configured to emit an optical signal, as taught by Mortazavi, as the substitution of one type of oxygen saturation sensor for another yields predictable results (i.e. providing oxygen saturation sensing) to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable. 
		Regarding claim 22, Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
		Regarding claim 23, Wardle et al. teach wherein the catheter shaft coupler is configured to allow the distal portion of the catheter shaft to deflect with respect to the proximal portion of the catheter shaft (this function is possible based on the flexible properties of item 144 shown in fig. 10-12).
		Regarding claim 25, Wardle et al. teach wherein a first end of each of the plurality of link arms is connected to the first rigid segment and a second end of each of the plurality of link arms is connected to the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152).
claim 26, Wardle et al. teach wherein: the first end of each of the plurality of link arms includes a proximal end that is connected to a distal end of the first rigid segment; and the second end of each of the plurality of link arms includes a distal end that is connected to a proximal end of the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152). 
		Regarding claim 27, Wardle et al. teach wherein the plurality of link arms are configured to allow the second rigid segment to move proximally with respect to the first rigid segment in response to a compressive force being applied to the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152; para 64, a compressive force would cause an expanded state of legs 144 when the anchor is not in the delivery catheter). 
		Regarding claim 28, Wardle et al. teach wherein an angle of each of the plurality of link arms with respect to at least one of the first rigid segment and the second rigid segment changes in response to a force being applied to the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152; refer to the changing angles of item 144 between expanded and compressed states). 
		Regarding claim 29, Wardle et al. teach the shaft coupler further comprising a plurality of bump stops disposed on at least one of a distal surface of the first rigid segment and a proximal surface of the second rigid segment, wherein the plurality of bump stops are configured to limit a proximal movement of the second rigid segment with respect to the first rigid segment (e.g. fig. 11 and 12, refer to the bump protruding on the left of item 186; since the bumps near item 186 serves to anchor the device 112, it would be involved in the relative rotation between the ends 140 and that opposite to it 
		Regarding claim 30, Wardle et al. teach wherein an electrode is connected to a distal end of the second rigid segment (e.g. fig. 11, item 120; claim 12, “sensing electrode”). 

Claims 32-36, and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wardle et al. (U.S. 2004/0116992 A1, of record) in view of Lamson et al. (U.S. 2009/0060977 A1), and further in view of Aust et al.
		Regarding claims 32, and 36, Wardle et al. teach a catheter shaft coupler (e.g. fig. 3-6, rigid segments 140 and 142 would be fully capable of coupling a catheter sized to the circumference; alternatively refer to fig. 15-17, where the device is within a shaft of catheter 220), comprising: 
		an optical sensor with an emitter and receiver connected to the second rigid segment (e.g. para 13, “oxygen saturation sensors…anchor to a wall of an internal organ”).
		a first rigid segment (e.g. fig. 10-12, item 142; or fig. 3-6, item 142; alternatively refer to below citations for ‘a second rigid segment’);  
		a second rigid segment (e.g. fig. 10-12, items 140; or fig. 3-6, item 140; alternatively refer to above citations for the above ‘a first rigid segment’);  
		a plurality of link arms extending between the first rigid segment and the second rigid segment (e.g. fig. 10-12, items 144; fig. 3-6, items 144 & 152), wherein the plurality of link arms are configured to: connect the first rigid segment and the second rigid 
		Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
	Wardle et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms extend circumferentially around less than an entire circumference of at least one of the first rigid segment and the second rigid segment.  However, Wardle et al. do teach that the arms extend approximately some portion of the circumference, close to around a circumference according to one embodiment as graphically illustrated (e.g. fig. 10, refer to one of the legs 144).  Wardle et al. also teach that the distance and leg configuration would depend on the final resting distance between the ends of the coupler (e.g. para 66; also see fig. 12, item 112; embodiment of fig. 14).  
In the same field of endeavor, Lamson et al. shows different known designs that can provide flexibility to the middle portion of a tubular device (e.g. refer to para 207, “flexible”; para 227, “flexible”), at least one of which shows arms that are less than a circumference of the cylindrical body (e.g. fig. 13 E).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the plurality of link arms extend circumferentially around 
Wardle et al. and Lamson et al. teach the limitations as discussed above, but may fail to explicitly teach wherein each of the plurality of link arms are connected to the first rigid segment and the second rigid segment by compliant joints, where the compliant joints are implemented as indentations defined in each of the plurality of the link arms configured to allow each of the plurality of link arms to flex at the indentation, where the compliant joints are implemented as indentations in the link arms and wherein each of the plurality of link arms is configured to flex at the indentation.  
Aust et al. disclose a surgical instrument wherein the outer surface (684) of a sheath (680) is circumferentially relieved or indented or grooved at predetermined locations to control the bending characteristics of the moveable stem section (420b) of the surgical instrument (670) and enables bending movement at more than one location along the length of the bendable portion (Abstract; column 15, lines 6-43; Figure 22, note that the indentations occur along the length of the element (i.e. moveable stem section (420b) desired to be flexed/bent). Bending/flexing occurs at the location of the grooves/indents (column 15, lines 22-24, 29-33, 39-42; note that the grooves/indents form compliant joints).  
where the compliant joints are implemented as indentations defined in each of the plurality of the link arms configured to allow each of the plurality of link arms to flex at the indentation, where the compliant joints are implemented as indentations in the link arms and wherein each of the plurality of link arms is configured to flex at the indentation, as taught by Aust et al., in order to control the bending characteristics of the link arms and enables bending movement at more than one location along the length of the bendable portion (Abstract; column 15, lines 6-16).  
With regards to the limitation “wherein the indentation defined in each of the plurality of link arms is defined in a proximal facing surface of each of the plurality of link arms” and “each indentation is defined in a distal surface of each of the plurality of link arms”, Examiner notes that, as taught by Aust et al., the plurality of indentations run along the entire length of the element being bent/flexed (i.e. see Figure 22, wherein the indentations (690-712) cover the entire length of 420b).  Therefore, modifying the link arms of Wardle et al. to include a plurality of indentations that run along the entire length of the link arms (i.e. element desired to bend/flex) would result in the plurality of indentations being included in proximal and distal facing surfaces of the plurality of link arms, and thus result in “the indentation defined in each of the plurality of link arms is defined in a proximal facing surface of each of the plurality of link arms” and “each indentation is defined in a distal surface of each of the plurality of link arms”.  This is shown in the below annotated figure 10 of Wardle et al., which illustrates a sampling of 


Annotated Figure 10 of Wardle et al.:

    PNG
    media_image2.png
    625
    791
    media_image2.png
    Greyscale


		Regarding claims 32, Wardle et al. teach, wherein the first rigid segment is connected to a proximal portion of a catheter shaft and the second rigid segment is connected to a distal portion of the catheter shaft (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).
claim 33, Wardle et al. teach wherein: a plurality of variable gaps are defined by the proximal rigid segment, the distal rigid segment, and the plurality of link arms; and a size of each of the plurality of variable gaps changes in response to the distal rigid segment being deflected with respect to the proximal rigid segment (e.g. fig. 3-6, refer to the gaps between the legs 144 as the device 122 expands; the distance between the legs would increase as the device expands from the compressed state of fig. 3) . 
		Regarding claim 34, Wardle et al. teach the device further comprising a plurality of bump stops disposed on a distal surface of the proximal rigid segment, wherein the plurality of bump stops are configured to limit a size of the variable gaps (e.g. fig. 11 and 12, refer to the bump protruding on the left of item 186; since the bumps near item 186 serves to anchor the device 112, it would be involved in the relative rotation between the ends 140 and 142 as the device expands, thereby participating on the movement between the two ends).
		Regarding claim 35, Wardle et al. teach wherein the plurality of link arms are configured to allow circumferential rotation of the distal rigid segment relative to the proximal rigid segment (e.g. fig. 10, item 11; para 66 “proximal ring 140 rotates relative to the distal ring 142”). 
		Regarding claims 38, Wardle et al. teach wherein each of the plurality of link arms are connected to the first cylindrical rigid segment and the second cylindrical rigid segment by compliant joints (e.g. fig. 10-12, refer to the interface between arms 144 and end rings 140 and 142). 
claims 39, Wardle et al. teach wherein the first cylindrical rigid segment is located proximally with respect to the second cylindrical rigid segment; and the first cylindrical rigid segment comprises an elongate flexible body (e.g. fig. 15-17, refer to item 220 as the catheter in which item 112 (which is also shown in fig. 10-12) is inside of).. 
 		Regarding claims 40, Wardle et al. teach wherein the catheter shaft coupler is configured to enable circumferential rotation of the second cylindrical rigid segment with respect to the first cylindrical rigid segment (e.g. fig. 10, item 11; para 66 “proximal ring 140 rotates relative to the distal ring 142”).

Response to Arguments
Applicant's arguments filed January 13, 2022 have been fully considered but they are not persuasive. 
	With regards to the 35 USC 112(a) rejection of claims 21, 32 and 36 with respect to the limitation of the link arms being configured to “flex at the indentations”, Applicant’s arguments in pgs. 7-8 of the filed response are persuasive and the rejection has been removed.  
With regards to claim 21, Applicant argues that Aust does not teach or suggest wherein each of the compliant joints includes a plurality of indentations defined along each one of the plurality of links, “wherein the plurality of indentations are defined in proximal and distal facing surfaces of the plurality of link arms”, and further, with regards to claims 32 and 36, the combination of Wardle with Lamson and Aust does not teach of suggest “wherein the indentation defined in each of the plurality of link arms is defined in a proximal facing surface of each of the plurality of link arms” or “each indentation is defined in a distal surface of each of the plurality of link arms”.
Examiner respectfully disagrees and emphasizes that, with regards to claim 21, the claim is rejected under the combination of Wardle, Aust and Mortazavi and, with regards to claims 32 and 36, the claims are rejected under the combination of Wardle, Lamson and Aust.  With regards to the above limitations, Examiner notes that, as taught by Aust et al., the plurality of indentations run along the entire length of the element being bent/flexed (i.e. see Figure 22, wherein the indentations (690-712) cover the entire length of 420b).  Therefore, modifying the link arms of Wardle et al. to include a plurality of indentations that run along the entire length of the link arms (i.e. element 

    PNG
    media_image2.png
    625
    791
    media_image2.png
    Greyscale


The claims therefore remain rejected under the previously applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dietz et al. (US Pub No. 2010/0280316) disclose an improved catheter with a bendable distal end which includes a support (180) that incorporates a zigzagging hinge portions (182a, 182b), wherein, as depicted in Figure 15, the hinge portions defined indentations in proximal and distal facings surface of the plurality of arms in the support (paragraph [0232]; Figure 15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793